Order, Supreme Court, New York County (Harold Tompkins, J.), entered March 6, 1996, which, inter alia, granted plaintiffs motion to dismiss defendants’ defenses and counterclaims, severed plaintiffs cause of action for attorneys’ fees, and directed entry of judgment in favor of plaintiff in the principal amount of $166,201.34, together with interest, unanimously affirmed, with costs.
Defendants’ jurisdictional defense was insufficiently supported and thus no hearing was warranted. The court also properly treated plaintiffs CPLR 3211 (b) motion as one for summary judgment and there was no need for notice of its intention to do so because there was no factual issue left to be decided by the court, defendants having admitted that they had not paid the common charges plaintiff seeks to recover. We have considered defendants’ other contentions and find them to be without merit.
Concur — Milonas, J. P., Wallach, Mazzarelli and Andrias, JJ.